Citation Nr: 0533759	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status-post operative 
fracture of the mandible, currently evaluated as 30 percent 
disabling for the period prior to July 11, 2002; from 
September 1, 2002 to March 6, 2003; May 1, 2003 to February 
3, 2005; and from April 1, 2005.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied an increased rating for status-post operative 
fracture of the mandible, evaluated as 30 percent disabling, 
effective December 1, 1969.

The Board remanded this case in December 2004 for additional 
development, which subsequently was accomplished.  As such, 
this case is properly before the Board.

Throughout the course of this appeal, the RO has assigned the 
veteran total temporary disability ratings based on surgical 
or other treatment necessitating convalescence for his 
mandible disability, for the time periods from July 11, 2002 
to September 1, 2002; March 6, 2003 to May 1, 2003; and from 
February 3, 2005 to April 1, 2005.  The 30 percent disability 
rating from April 1, 2005 was continued.  See rating 
decisions dated in November 2002, July 2003, and June 2005.  
In September 2005, the veteran indicated that he wanted to 
continue his appeal for an increased evaluation for status-
post operative fracture of the mandible, evaluated as 30 
percent disabling.  As such, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

For the period prior to July 11, 2002, and from September 1, 
2002 to March 6, 2003; May 1, 2003 to February 3, 2005; and 
from April 1, 2005, the veteran's status-post operative 
fracture of the mandible was manifested by bilateral condylar 
wear with significant reduction of condyle, severe 
osteoarthritis of the left temporomandibular joint with 
moderate fibrous ankylosis, an inter-incisal range from 25 mm 
to 45 mm, lateral excursion ranges as low as 2 mm to 4mm, and 
functional impairment including limited bite strength 
secondary to pain, disturbed sleep, painful chewing, and use 
of a splint.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
status-post operative fracture of the mandible have not been 
met for the period prior to July 11, 2002, and from September 
1, 2002 to March 6, 2003; May 1, 2003 to February 3, 2005; 
and from April 1, 2005.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5003, 4.150, Diagnostic Codes 9902, 
9905, 9908, 9913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed May 
2001 rating decision, May 2003 statement of the case (SOC), 
and July 2003 and June 2005 supplemental statements of the 
case (SSOC's) that discussed the pertinent evidence, and the 
laws and regulations related to an increased rating claim for 
status-post operative fracture of the mandible.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claim.

In addition, in a July 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the July 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the July 2003 
notice given to the veteran in this case.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in July 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a May 2001 rating decision, the RO denied the 
veteran's increased rating claims for status-post operative 
fracture of the mandible.  In July 2003, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in July 2003 was not given prior to 
the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to the last transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from November 2000 to 
May 2005.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in February 2001 
and April 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for status-post 
operative fracture of the mandible in January 1970, effective 
from April 1, 1969 to August 14, 1969, and from December 1, 
1969.  A temporary total disability rating based on surgical 
or other treatment necessitating convalescence for his 
mandible disability was assigned from August 14, 1969 to 
December 1, 1969.

In November 2000, the veteran filed an increased rating claim 
for status-post operative fracture of the mandible.  He 
stated that his mandibular joint aches all the time and also 
hurts when he opens or closes his mouth.  He noted that a VA 
dentist had provided him with a mouth guard to wear at night 
when he grinds his teeth, but that this was not helping the 
pain.  In sum, the veteran contends that the level of his 
mandible disability is higher than warranted by a 30 percent 
rating.

As noted, the RO subsequently assigned total temporary 
disability ratings based on surgical or other treatment 
necessitating convalescence for his mandible disability for 
the time periods from July 11, 2002 to September 1, 2002; 
March 6, 2003 to May 1, 2003; and from February 3, 2005 to 
April 1, 2005.  The 30 percent disability rating from April 
1, 2005 was continued.  See rating decisions dated in 
November 2002, July 2003, and June 2005.  The veteran 
indicated in September 2005 that he wanted to continue his 
appeal for an increased rating for status-post operative 
fracture of the mandible.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's mandible disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.150, Diagnostic Code 
(DC) 9908 for loss of one or both sides of the condyloid 
process.  This rating applies for the period prior to July 
11, 2002; September 1, 2002 to March 6, 2003; May 1, 2003 to 
February 3, 2005; and from April 1, 2005.  The Board will 
consider whether the veteran can receive a rating higher than 
30 percent for his mandible disability under DC 9908, or any 
other applicable diagnostic code, for the relevant time 
period. 

As noted, a 30 percent rating is warranted for loss of one or 
both sides of the condyloid process under DC 9908.

DC 9905 addresses limited motion of temporomandibular 
articulation.  A 10 percent rating is warranted for range of 
lateral excursion limited to 0 to 4 mm, and for inter-incisal 
range limited to 31 to 40 mm.  A 20 percent rating is 
assigned when the inter-incisal range is limited to 21 to 30 
mm.  A 30 percent rating is assigned when the inter-incisal 
range is limited to 11 to 20 mm.  A 40 percent rating is 
assigned when the inter-incisal range is limited to 0 to 10 
mm.  A Note following DC 9905 states: Ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.

Under DC 9902, loss of approximately one-half of the mandible 
not involving temporomandibular articulation warrants a 30 
percent rating.  If temporomandibular articulation is 
involved, a 50 percent rating is warranted.  

DC 9913 addresses loss of teeth due to loss of substance of 
body of maxilla or mandible without loss of continuity.  A 
noncompensable rating is warranted where the loss of 
masticatory surface can be restored by suitable prosthesis.  
A 10 percent rating is warranted where the lost masticatory 
surface cannot be restored by suitable prosthesis with all 
upper or lower anterior teeth missing or all upper and lower 
teeth on one side missing.  Where the lost masticatory 
surface cannot be restored by suitable prosthesis with all 
upper and lower posterior teeth missing or all upper and 
lower anterior teeth missing, a 20 percent rating is 
warranted; for loss of all upper or all lower teeth, a 30 
percent rating is warranted; and where the lost masticatory 
surface cannot be restored by suitable prosthesis with the 
loss of all teeth, a 40 percent rating is warranted.  A Note 
following DC 9913 states:  These ratings apply only to bone 
loss through trauma or disease such as osteomyelitis and not 
to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.

Degenerative arthritis (hypertrophic or osteoarthritis) is 
evaluated under 38 C.F.R. § 4.71a, DC 5003.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board also must consider that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.

A February 2001 VA examination report shows condylar 
remodeling secondary to left condylar malposition in fossa.  
The anterior open bite was approximately 5 mm.  The mandible 
deviated to left as a result of condylar resorption.  There 
was right anterior disk displacement with reduction.  The 
inter-incisal range was approximately 35 mm with deviation to 
the left.  The left lateral excursion was approximately 6 mm.  
The right lateral excursion was approximately 2 mm.  The left 
mandibular (condylar head) had significant bone loss and was 
contributing to anterior open bite and malocclusion.  The 
diagnosis was left condylar head remodeling secondary to left 
condylar malposition in fossa.

A June 2001 VA dental examination report shows complaints of 
pain at an 8/10.  Overjet was 9 mm; and overbite was -2 mm.  
The maximum opening was 30 mm.  There was left crepitus 2+ 
and midline to the left was 2 mm.  The left muscles of 
mastication had tenderness to all in the 7-8 range.  There 
also was left condyle on the downward sloping side of the 
articular eminence.  The assessment was left 
temporomandibular joint secondary to bone against bone.  

An August 2001 VA dental examination report shows mild 
tenderness noted in temporal, masseter muscles.  The inter-
incisal range was 45 mm.  There were acceptable lateral 
excursions.

In November 2001, a VA dental examination report shows 
overall pain at a seven.  Inter-incisal range was 34.  Right 
lateral excursion was 4 mm; left lateral excursion was 8 mm.  
Left masseter was 5 mm; left coronoid process was 4 mm; left 
external pterygoid was 4 mm; left preauricular was 7 mm; and 
left external auditory meatus was 7 mm.  The veteran was 
wearing an unloading splint and it was noted that there was 
occlusal deviation to the left on close.  The radiograph 
report noted bilateral condylar wear with significant 
reduction of condyle.  

An April 2002 VA dental examination report shows that 
panoramic and other radiographic modalities revealed 
degenerated left temporomandibular joint with large loss of 
vertical dimension.  The examiner was unable to correlate the 
MRI with clinical picture due to exceptional loss of bone.  
The clinical picture showed no improvement with pain from the 
use of the splint; the veteran was still with large left 
lateral collapse.

A September 2002 VA dental examination report shows 
complaints of constant severe pain, especially with chewing 
on the left side.  There were no headaches.  The left 
posterior open bite was decreased; there was canine to canine 
contact; no open bite was noted.  There was pain with 
opening; and increased pain with opening greater than 32 mm.  
The inter-incisal range was 35 mm; the right lateral 
excursion was 5 mm; the left lateral excursion was 5 mm.  
There was pain with excursion to the right.  The incision 
site was approximately well-healed with minimum scarring.  
Pain was at a 7/10 with palpation to the left 
temporomandibular joint.

An October 2002 VA dental record shows the inter-incisal 
range was 32 mm; the right lateral excursion was 3 mm; the 
left lateral excursion was 6 mm.  There was pain with 
excursion to the right and left.  The same findings were 
continued in November 2002.

On March 5, 2003, a history and physical examination report 
shows complaints of left temporomandibular joint pain.  He 
had a left anterior open bite and posterior occlusion was 
within normal limits.  He had pain with opening of the left 
temporomandibular joint and pain was at a 7/10 with palpation 
to the left temporomandibular joint.  The right 
temporomandibular joint was at a 0/10.  The inter-incisal 
range was 35 mm with pain.  The x-ray revealed that the left 
temporomandibular joint fossa eminence implant screw was 
worked way out of implant.  The initial assessment was left 
temporomandibular joint disease most likely from loose screw 
in fossa eminence implant.  

A May 2003 VA dental record shows complaints of pain with 
chewing.  The inter-incisal range was 32 mm with pain on 
opening.  The excursive range was 4 mm on the right and left 
with pain.

A June 2003 VA dental record shows complaints of pain with 
chewing and opening mouth, and jaw popping.  The inter-
incisal range was 35 mm with pain at an 8/10 with opening.  
The excursive range was 5 mm on the right and 11 mm on the 
left with pain.  The left temporomandibular joint pain was at 
a 7/10.

A July 2003 VA dental examination report shows complaints of 
sharp pain when moving mandible in any direction, though it 
was improving.  Overall, the veteran described the level of 
fracture as equal to the pre-operative state but would like 
counseling on what therapeutic options are available.  A 
subsequent July 2003 VA dental examination report shows point 
tenderness over the left temporomandibular joint.  The inter-
incisal range was 31 mm.  The left lateral excursion was 7 
mm; and the right lateral excursion was 5 mm.  The myofascial 
examination was unremarkable except the following.  The 
internal pterygoid was painful at 7/10; lateral pole condyle 
was 8/10; external auditory meatus was 7/10; left coronoid 
process was 8/10; and external pterygoid was 8/10.

In October 2003, a VA dental examination report shows 
complaints of constant ache, waking him up at night.  The 
veteran reported that overall changes and temporomandibular 
joint pain had not shown any differences.

A January 2004 VA dental examination report notes that the 
veteran is wearing a repositional occlusal temporomandibular 
joint splint as directed without difficulty.  He reported 
that the splint is comfortable to wear.  Physical examination 
revealed no significant changes in either areas of point 
tenderness or bite pattern on splint.

A February 2004 VA dental hygienist noted that the veteran 
wears a night guard which hurts the left condyle 
continuously.

An April 2004 VA dental examination report shows complaints 
that the splint has not been making a difference in level of 
pain.  Pain was at an 8/10 for the left lateral pole; a 6/10 
for left cornoid process; and a 5/10 for left external 
pterygoid.  The inter-incisal range was 35 mm.  The left 
lateral excursion was 14 mm; and the right lateral excursion 
was 5 mm.

In September 2004, a VA CAT scan of the mandible shows severe 
degenerative changes seen in the left temporomandibular joint 
with marked irregularity of the head of the mandible.  The 
changes in the right temporomandibular joint seemed less 
severe, though apparently a total joint replacement had been 
removed.  The impression was severe degenerative changes of 
the left temporomandibular joint.  Lesser changes were seen 
in the right temporomandibular joint following removal of 
total joint replacement.  

A September 2004 VA dental examination report shows 
complaints of increasing level of pain, although the pain 
medication had been effective in reducing the pain to a 
tolerable level.  The pain was at an 8/10 for the left 
lateral pole; a 7/10 for left cornoid process; and a 6/10 for 
left external pterygoid.  The inter-incisal range was 35 mm.  
The left lateral excursion was 14 mm; and the right lateral 
excursion was 5 mm.  Occlusion was stable and repeatable.  
There was no evidence of anterior open bite, or obvious 
facial swelling or erythema.  These findings also were noted 
through January 2005.

An April 2005 VA examination report shows complaints of mild-
to-moderate pain only upon chewing, relieved adequately with 
pain medication.  The veteran also has an occasional 
sleepless night where the pain in the left temporomandibular 
joint disturbs his normal sleep pattern.  However, the 
veteran was reportedly happy from the standpoint that he no 
longer had to break the routine of his daily activities 
secondary to the disabling pain of the left temporomandibular 
joint.  Physical examination revealed second molar to second 
molar dentition and that the only missing teeth were #1, 16, 
17, and 32.  He had multiple restorations within his upper 
and lower posterior dentition that were in good repair.  He 
had bilateral posterior symmetric contacts without any oral 
lesion or masses.  He had an interincisal opening of 25 mm 
with lateral excursions of 4 mm to the left and to the right, 
and a 2 mm protrusive range of motion.  On evaluation of the 
most recent pantomogram, the left condylar head and neck were 
severely atrophic and malformed.  There was evidence of 
osteophyte formation and condylar head lipping.  The glenoid 
fossa and eminence also were malformed and did not display 
normal fossa, and eminence architecture that could be 
visualized on the veteran's contralateral site.  There was 
evidence of the osteotomy that ran the length of the ramus 
and appeared to be healing well.  The diagnoses were end-
stage left temporomandibular joint dysfunction; and severe 
osteoarthritis of the left temporomandibular joint with a 
moderate degree of fibrous ankylosis.  Some of these findings 
also were noted on a separate VA dental examination report.

A subsequent April 2005 VA dental examination report shows 
complaints of moderate pain only upon chewing food.  Range of 
motion was still minimal.  Inter-incisal range was increased 
to 30 mm with mild pain during movement.  The assessment was 
end stage temporomandibular joint disease, and range of 
motion restriction status post left intraoral vertical ramus 
osteotomy.  These findings were continued in May 2005.

A later May 2005 VA dental examination reports show 
complaints of contralateral temporomandibular pain (right 
side).  The veteran stated that the left temporomandibular 
joint felt fine.  The inter-incisal range was 25 mm.  The 
left temporomandibular joint had tenderness upon opening and 
closing.  The range of motion was unchanged since last visit.  
The assessment was left myofascial pain dysfunction and end 
stage temporomandibular joint disfunction right side 
(osteoarthritis).   An addendum shows that weakness or lack 
of endurance was not a contributing variable to the veteran's 
limitation in mandibular range of motion.  Bite strength was 
limited secondary to pain, but was expected to improve with 
time. It was noted that his mandibular range of motion, 
although significantly decreased, should allow for adequate 
masticatory function.

As previously indicated, the veteran's status-post operative 
fracture of the mandible is rated as 30 percent disabling 
under 38 C.F.R. § 4.150, DC 9908 for loss of one or both 
sides of the condyloid process.  This is the highest 
schedular rating permitted under DC 9908.

DC 9902, for loss of approximately one-half of the mandible, 
does not apply.  While there were findings of significant 
bone loss on the condylar head of the left mandible, there is 
no evidence that one-half of the mandible was lost.

The only other applicable diagnostic code, in which the 
veteran could receive a rating higher than 30 percent is 
under DC 9905 for limited motion of temporomandibular 
articulation.  A 40 percent rating is warranted for an inter-
incisal range from 0 to 10 mm.  The evidence shows that the 
veteran's inter-incisal range for the applicable time frame 
was from 25 mm to 45 mm.  As such, a 40 percent rating under 
DC 9905 does not apply.  In fact, the highest rating the 
veteran could receive under DC 9905 would be 20 percent for 
an inter-incisal range from 21 to 30 mm.  

Additionally, even though the evidence shows a range of 
lateral excursion from 2 mm to 4 mm, a separate rating would 
not apply, as the note to DC 9905 provides that ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  The Board notes that 
evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
any loss of lateral excursion already has been considered and 
compensated under the 30 percent evaluation already assigned 
for loss of condyloid process under DC 9908.  See 38 C.F.R. 
§ 4.14.    

The veteran also is not entitled to a separate compensable 
evaluation for limitation of motion of the mandible due to 
degenerative arthritis under DC 5003.  Limitation of motion 
of the mandible has been considered and compensated under the 
30 percent evaluation already assigned for loss of the 
condyloid process under DC 9908.  To assign a separate 
evaluation for limitation of the motion of the mandible due 
to degenerative arthritis is similarly not permitted under 
the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and 
following notes.  

Although the April 2005 VA examination report shows the 
veteran has missing teeth, including #1, 16, 17, and 32, this 
would not warrant a compensable rating under DC 9913, as the 
loss of teeth does not involve all upper or lower teeth on 
one side, or all upper or lower anterior teeth.  The veteran 
also had multiple restorations within his upper and lower 
posterior dentition that were in good repair.  Additionally, 
none of the evidence attributes the loss of teeth to the 
mandible disability.  Specifically, VA dental records dated 
in June 2001, April 2003, February 2004, and March 2004 show 
findings of chronic periodontitis.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the 
mandible, which is an important factor in assessing the level 
of disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
functional impairment including limited bite strength 
secondary to pain, disturbed sleep, painful chewing, and use 
of a splint.   However, any functional loss resulting from 
status-post operative fracture of the mandible is 
contemplated by the 30 percent rating under DC 9908.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.    

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The evidence does not show 
marked interference with employment.  Additionally, for the 
applicable time frame, there are no frequent periods of 
hospitalization, or other factors indicating an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's 
status-post operative fracture of the mandible more closely 
resembles the criteria for a 30 percent rating under DC 9908, 
for the period prior to July 11, 2002; from September 1, 2002 
to March 6, 2003; May 1, 2003 to February 3, 2005; and from 
April 1, 2005.  See 38 C.F.R. § 4.7.


ORDER

Entitlement to an increased rating for status-post operative 
fracture of the mandible, currently evaluated as 30 percent 
disabling for the period prior to July 11, 2002; from 
September 1, 2002 to March 6, 2003; May 1, 2003 to February 
3, 2005; and from April 1, 2005, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


